Oscar L. Harris v. Commissioner.Harris v. CommissionerDocket No. 743-69 SC.United States Tax CourtT.C. Memo 1969-268; 1969 Tax Ct. Memo LEXIS 26; 28 T.C.M. (CCH) 1358; T.C.M. (RIA) 69268; December 11, 1969, Filed.  *26  Oscar L. Harris, pro se, 3026 N.W. 44th St., Miami, Fla. GlenW. Gilson, II, for the respondent.  WITHEYMemorandum Findings of Fact and Opinion WITHEY, Judge: The Commissioner has determined a deficiency in the income tax of petitioner for the taxable year 1967 in the amount of $114. The sole issue is whether respondent has erred in disallowing a dependency exemption claimed on petitioner's 1967 return. Findings of Fact Petitioner is a resident of Miami, Florida, who timely filed his Federal income tax return for the calendar year 1967 with the district director of internal revenue at Miami. In his return petitioner listed six dependents, for each of whom he took a $600 statutory exemption allowance. Two of such exemption allowances were taken for Shirley and Ann Harris, children of petitioner. Shirley and Ann are not two persons but one person only named Shirley Ann Harris. Respondent has determined his deficiency by disallowing one of such exemption allowances. Opinion On the hearing hereof, petitioner agreed that the total number of exemption allowances was properly five and not six as set forth in his return. We so find. Decision will be entered for*27  the respondent.  1359